           Case 4:20-cv-02200 Document 1 Filed on 06/23/20 in TXSD Page 1 of 4



                                 IN THE TINITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

YVONNE PENA                                                      $
      Plaintiff                                                  $
                                                                 $
VS                                                               $    C.A. NO
                                                                 $
CITIBANK, N,A., AS TRUSTEE FOR                                   $
CMLTI ASSET TRUST; FAY SERVICING,                                $
LLC                                                              $
      Defendants                                                 $


                                  DEFEND           S'NOTICE OF           N,MOVAI,

           Fay Servicing, LLC ("Fay Servicing") and Citibank, N.A. as Trustee for CMLTI Asset

Trust ("Trustee") (collectively "Defendants") hereby remove this case from the l52nd District

Court of Harris County, Texas to the United States District Court for the Southern District of

Texas, Houston           Division.    Defendants deny the claims and damages alleged                 in Plaintiffs

Original Petition and file this Notice without waiving any claims, defenses, exceptions, or

obligations that may exist in their favor in state or federal court.

                                           I.       INTRODUCTION

            1.         On or about June 2,2020, Plaintiff Yvonne Pena (r'Plaintiff') commenced this

action by filing Plaintiffls Original Petition (the "Complaint"), Cause 202032882 in the                        152nd

                                           (State Court Action"). See Exhibit C-1.
District Court of Hanis County, Texas (the

           2,          Pursuant   to 28 U.S.C. $1446(b) of the Federal Rules of Civil             Procedure, this

Notice of Removal is timely filed within thirty (30) days of Defendants' first receipt of the initial

state court pleading. Bd. of Regents            of Univ. of   Tex. ,!ys. v. Nippon Tel.   &   Tel, Corp., 478   F   .3d

27   4, 27 g (5tr' Cir. 2007).




999999.t9013726166.l
            Case 4:20-cv-02200 Document 1 Filed on 06/23/20 in TXSD Page 2 of 4



                          II.         PLEADIN             AND NOTICE TO                 TE COURT

            3.         True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as requiredby 28 U'S.C.

$1aa6(a). Pursuant to 28 U,S.C. $1446(d), written notice of this removal is being served on

Plaintiff and filed in the State Court Action.

                                               ilI.     BASIS FOR REMOVAL

            4.         This action is within the original jurisdiction of the United States District Court

based on federal question                 jurisdiction. Furthermore, venue is proper in the Southern District of

Texas, Houston Division, under 28 U.S.C. $1aa1(a) because the state court where the State

Court Action has been pending is located in this district.

            A.         Federal Ou,estion Jurisdiction

            5.         Removal is proper because Plaintiffs suit involves a federal question. 28 U.S.C.

$$1331, 1441(b); Grable & Sons Metal Prods., Inc. v. Darue Eng'g & Mfç.,545 U.S.308'312

(2005). A case arises under 28 U.S.C. $1331 if "a well-pleaded complaint establishes either that

federal law creates the cause of action or that the                    plaintifls right to relief necessarily   depends on


resolution of a substantial question of federal law." See Empire Healthchoice Assurance, Inc., v'

McVeigh,547 U.S.             617   , 689-90 (2006). Further, the Fifth Circuit Court of Appeals             has held that


"[t]he assertion of a claim under a federal statute alone is sufficient to empower the District

Court to assume jurisdiction over the case and determine whether, in fact, the Act does provide

the claimed rights." Holtand/Blue Streakv. Barthelemy, S49 F,2d981,988 (5th Cit. 1988).

            6,         Among other claims, Plaintiff has alleged violations of Real Estate Settlement

Procedures         Act ("RESPA").I Plaintiffls claims arise under the laws of the United States of

America, the United States District Court has original jurisdictiono and removal is appropriate.


     ,See   Complaint at   't{fl 34-3 8   referen cing 12 C.F,R. I 024 of RESPA
                                                                   2
999999.190t3726t66.1
          Case 4:20-cv-02200 Document 1 Filed on 06/23/20 in TXSD Page 3 of 4



           l.          Additionally, this Court should also exercise supplemental jurisdiction over all

claims because they are so related to the federal claims that they form part of the same case or
                                                                     ooSection
controversy. See 28 U.S.C. $ 1367(a). As noted by the Supreme Court,           1367(a) is             a


broad grant of supplement jurisdiction over other claims within the same case or controversy, as

long as the action is one in which the district courts would have had original jurisdiction." Exxon

Mobil Corp.        v. Allpøttah Servs,,   [nc,,545,558 (2005).

                                             W.     JURY DEMAND

            8.         Plaintiff has made a jury demand in the State Court Action.

                                             V.      CONCLUSION

           9.          For the foregoing reasons, Defendants ask the Court to remove this suit to the

United States District Court for the Southern District of Texas, Houston Division.

                                                     Respectfully submitted,

                                                     By: /s/ Michael F. Hord Jr.
                                                        Michael F. Hord Jr.
                                                         State Bar No. 00784294
                                                        Federal I.D. No. 16035
                                                        Eric C. Mettenbrink
                                                         State Bar No. 24043819
                                                        Federal LD. No. 569887
                                                        HIRSCH & WESTHEIMER, P.C.
                                                         1415 Louisiana, 36tl' Floor
                                                         Houston, Texas 77002-2772
                                                         7 I 3 -220 -9 182 Telephone
                                                         7 13-223-931 9 Facsimile
                                                         Email : mhord@hirschwest. corn
                                                         Email : e_mettenbrink@hirschwest. co{n

                                                     ATTORNEYS FOR DEFENDANTS




                                                        -l
999999.t90t3726t66.1
               Case 4:20-cv-02200 Document 1 Filed on 06/23/20 in TXSD Page 4 of 4



                                  CERTTJTCATE OF SERyIçE

         hereby certiff that on this 23'd day of Jvne, 2020, a true and correct copy of the
               I
foregoing and/or attached was served on each attorney of record or party in accordance with
Federal Rule of Civil Procedure 5(b) as follows:

                                     Brandy Michelle Alexander
                                       Alexander Law, PLLC
                                    6200 Savoy Drive, Suite 1202
                                       Houston, Texas 77036
                                  Via Email and U.S. Regular Mail


                                              /s/ Michael F. Hord Jr.
                                              Michael F. Hord Jr




                                                 4
99 99 99.1 90 l3'.t   261 66. I
